EXHIBIT 10.3
SECOND AMENDMENT TO LEASE
          This SECOND AMENDMENT TO LEASE (this “Amendment”) is entered into as
of January 25, 2011 between 4000 MACARTHUR, L.P., a Delaware limited partnership
(“Landlord”), and MINDSPEED TECHNOLOGIES, INC., a Delaware corporation
(“Tenant”).
R E C I T A L S :
          A.      Landlord and Tenant have entered into that certain Lease dated
as of March 23, 2010 (the “Office Lease”) for certain premises located within
the building commonly known as the “East Tower” and located at 4000 MacArthur
Boulevard, Newport Beach, California (the “Premises”). Landlord and Tenant
entered into that certain First Amendment to Lease dated September 10, 2010 (the
“First Amendment”). The Office Lease and First Amendment are referred to herein
collectively as the “Lease”. Initially-capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to such terms in the Office
Lease.
          B.      Landlord and Tenant now desire to amend the Lease to clarify
the obligations of Landlord and Tenant with respect to the payment of expenses
related to Tenant’s use of electricity in the Building.
A G R E E M E N T :
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
          1.      Amendment to Lease. Section 10.1 of the Office Lease is hereby
deleted in its entirety and the following is substituted therefor:
          “10.1 Electricity. Landlord has contracted for electricity service for
the Premises from a utility company that provides such service (an “Electric
Service Provider”). The amount of all electricity consumed in the Premises shall
be known as the “Premises Electricity Usage”. Landlord, at Landlord’s cost, has
sub-metered the Premises to measure the Premises Electricity Usage. Subject to
the terms of this Section 10.1 below, if, during any calendar month of the Term,
the Premises Electricity Usage exceeds an amount equal to four (4) watts of
electricity per hour per usable square foot of the Premises during Ordinary
Business Hours (weekday and weekend hours included) for such calendar month
(such wattage allowance to be known as the “Wattage Allowance” and such excess
amount over the Wattage Allowance for such calendar month to be known as the
“Excess Electrical Use”), then Tenant shall reimburse Landlord for the actual
cost of Tenant’s Excess Electrical Use (determined as provided in this
Section 10.1 below) within thirty (30) days following Tenant’s receipt of a
detailed invoice evidencing such Excess Electrical Use and the applicable cost
related thereto. In determining Tenant’s Excess Electrical Use, if any, the
Wattage Allowance shall be used to calculate Tenant’s electrical allowance (as
well as the electrical allowance for all other tenants of the Building which, at
Landlord’s option, are separately metered for electrical usage), which shall be
expressed in Kilowatts per hour (“KWH”) for purposes of billing (the “Standard
KWH Allocation”). Subject to the foregoing, the Standard KWH Allocation for a
particular calendar

 



--------------------------------------------------------------------------------



 



month, during both the Base Year and each Comparison Year, shall be equal to
four (4) watts of electricity per Ordinary Business Hour multiplied by the
84,206 usable square feet in the Premises (or the usable square feet in an
applicable tenant’s premises, as the case may be, with respect to other tenants
in the Building), and then divided by 1,000. For example, the formula for
determining the Standard KWH Allocation applicable to Tenant during a calendar
month having 220 Ordinary Business Hours would be: 220 hours x 4 watts x 84,206
usable square feet/1,000, resulting in a Standard KWH Allocation of 74,101.28
KWH for that calendar month. The amount to be billed to Tenant for Tenant’s
Excess Electrical Use in any given calendar month where the total Premises
Electricity Usage (in KWH), as determined pursuant to the Premises sub-meter,
exceeds such Standard KWH Allocation for the Premises, shall be determined as
follows: (i) the Standard KWH Allocation for the Premises shall be subtracted
from the total Premises Electricity Usage during the applicable calendar month;
and (ii) such difference shall then be multiplied by the average cost per KWH
charged to Landlord at the Building in accordance with the Electric Service
Provider’s rate structure then in effect for such calendar month, and such
product shall be the amount due and payable by Tenant to Landlord for Tenant’s
Excess Electrical Use for that particular calendar month. Tenant shall cooperate
with Landlord, and the applicable Electric Service Provider, at all times and,
as reasonably necessary, shall allow Landlord and such Electric Service Provider
reasonable access to the Building’s electric lines, feeders, risers, wiring, and
any other machinery within the Premises. Notwithstanding any provision to the
contrary contained in this Lease, the cost incurred by Landlord for electricity
in the Building (including for the Building HVAC system which provides HVAC
service to the Building, including, without limitation, the tenant premises
areas of the Building), the Common Areas and any tenant premises areas of the
Building, shall be included as part of Operating Expenses for the Base Year and
any Comparison Year; provided, however, that electricity costs attributable to
any tenant premises areas of the Building that are included in Operating
Expenses shall in no event exceed the Standard KWH Allocation for such tenant’s
premises, calculated as provided in this Section 10.1 above.”
          2.      Waiver of Invoices. The parties acknowledge and agree that any
invoices submitted to Tenant prior to the date of this Amendment for Premises
Electricity consumed by Tenant during any period following the Commencement Date
shall be null and void; provided that in accordance with Section 10.1 of the
Lease, as amended herein, Landlord shall have the right to invoice Tenant for
any Excess Electrical Use during any period following the Commencement Date.
          3.      Abatement of Rent. Pursuant to Section 2.3(b) of the Office
Lease, Tenant was entitled to certain applicable Abatement Amounts. Tenant
acknowledges that Landlord has paid to Tenant all applicable Abatement Amounts
due under Section 2.3(b) of the Office Lease, and Landlord’s obligations under
Section 2.3(b) of the Office Lease have been discharged in full.
          4.      Data Room. Landlord and Tenant acknowledge that Landlord had
the obligation to deliver the Data Room to Tenant on or before June 26, 2010,
failing which Tenant had certain rights in connection with the Data Room further
set forth in Sections 4.2(b) and 4.2(c) of the Office Lease. Tenant hereby
acknowledges that Landlord timely delivered the Data Room to Tenant and all of
Tenant’s rights under Sections 4.2(b) and (c) of the Lease are of no further
force and effect and Landlord has no remaining obligations regarding the Data
Room as set forth in Section 4.2 of the Office Lease.

-2-



--------------------------------------------------------------------------------



 



          5.      Landlord’s Contribution. Pursuant to Section 5.10 of the
Office Lease, Landlord was obligated to deliver Landlord’s Contribution to
Tenant on or before the Contribution Date. Tenant hereby acknowledges that
Landlord has delivered Landlord’s Contribution to Tenant and Landlord’s
obligations under Section 5.10 of the Office Lease have been satisfied in full.
          6.      Exhibit A-2, Outline of Data Room. Landlord and Tenant agree
that to clarify a clerical error, Exhibit A-2, Outline of Data Room, to the
Office Lease is hereby deleted in its entirety and replaced with Exhibit A-2,
Outline of Data Room, attached to this Amendment.
          7.      Limitation on Liability. Notwithstanding any provision to the
contrary contained in the Lease, Landlord and Tenant acknowledge and agree that
the liability of Landlord for Landlord’s obligations under the Lease, as
amended, and any other documents executed by Landlord and Tenant in connection
with the Lease (collectively, the “Lease Documents”) shall be limited to
Landlord’s interest in the Project (including any rents and all sale, financing,
insurance or condemnation proceeds thereof) and Tenant shall not look to any
other property or assets of Landlord or the property or assets of any direct or
indirect partner, member, manager, shareholder, director, officer, principal,
employee or agent of Landlord (collectively, the “Landlord Parties”) in seeking
either to enforce Landlord’s obligations under the Lease Documents or to satisfy
a judgment for Landlord’s failure to perform such obligations; and none of the
Landlord Parties shall be personally liable for the performance of Landlord’s
obligations under the Lease Documents. In no event shall Landlord or the
Landlord Parties be liable for, and Tenant, on behalf of itself and all other
subtenants or occupants of the Premises and their respective agents,
contractors, subcontractors, employees, invitees or licensees, hereby waives any
claim for, any indirect, consequential or punitive damages, including loss of
profits or business opportunity, arising under or in connection with the Lease
Documents. Landlord shall not look to Tenant’s direct or indirect partners,
members, managers, shareholders, directors, officers, principals, employees or
agents in seeking to enforce Tenant’s obligations under the Lease Documents or
to satisfy a judgment for Tenant’s failure to perform such obligations; and none
of such parties shall be personally liable for the performance of Tenant’s
obligations under the Lease Documents.
          8.      Reaffirmation of Obligations. Notwithstanding the amendment to
the Lease contained herein, Tenant and Landlord each hereby acknowledges and
reaffirms its obligations under the Lease.
          9.      Effect of Amendment. Except as specifically amended pursuant
to the terms of this Amendment, the terms and conditions of the Lease shall
remain unmodified and in full force and effect. In the event of any
inconsistencies between the terms of this Amendment and any terms of the Lease,
the terms of this Amendment shall govern and prevail.
[Signatures Begin on Next Page]

-3-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment
as of the day and year first above written.

     
LANDLORD:
  TENANT:
 
   
4000 MACARTHUR, L.P.,
  MINDSPEED TECHNOLOGIES, INC.,
a Delaware limited partnership
  a Delaware corporation
 
   
By: /s/ Michael B. Benner
  By: /s/ Allison K. Garcia
 
   
Its: Vice President and Secretary
  Its: SVP, Human Resources
 
   
 
  By: /s/ Brandi R. Steege
 
   
 
  Its: V.P., Legal

-4-



--------------------------------------------------------------------------------



 



EXHIBIT A-2
Outline of Data Room
(GRAPHIC) [a59423a5942301.gif]
EXHIBIT A-2
-1-